Citation Nr: 1648366	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-15 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for coronary artery disease status post coronary artery bypass grafting.

2.  Entitlement to a rating in excess of 10 percent for coronary artery bypass graft scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active service from December 1967 to December 1969 and is a recipient of the Bronze Star with "V" device.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA), in Waco, Texas.

The record shows that the Veteran was issued a statement of the case in July 2015 in response to his disagreement with a rating action concerning the evaluations assigned his diabetes mellitus, peripheral neuropathy of both lower extremities, and erectile dysfunction.  To date, neither the Veteran nor his representative has submitted a VA Form 9 addressing those matters, or otherwise referenced those issues since the statement of the case.  The Board consequently will not further address those issues addressed in the above statement of the case.

The Board also notes that following the issuance of the April 2013 statement of the case concerning those issue currently before the Board, additional VA treatment records were added to the file.  Notably, however, the added VA records mentioned the Veteran's coronary artery disease only incidentally, and without providing any pertinent findings.  Consequently, the Board finds that the records are not both additional and pertinent, and that remand for the issuance of a supplemental statement of the case is not warranted.  See 38 C.F.R. § 19.31 (2016).

The issue of entitlement to a rating in excess of 10 percent for a coronary artery bypass graft scar of the chest is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

The Veteran's coronary artery disease is not manifested by a workload less than 7 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103 (a)-compliant notice in January 2011. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was provided VA examinations with respect to the claim.  The examination report adequately provided the findings necessary to a resolution of the appeal.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Coronary Artery Disease

The Veteran's coronary artery disease is rated 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

Pursuant to Diagnostic Code 7005, a 10 percent rating is assigned for coronary artery disease when a workload greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or treatment requiring continuous medication.  A 30 percent rating is assigned when a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted when there is more than one episode of congestive heart failure in the past year; or a workload of 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).  A 100 percent rating is warranted when there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2) (2016).

An April 2007 private treatment record showed a preoperative echocardiogram registered an ejection fraction of 65 percent.  The Veteran was diagnosed with coronary artery disease and underwent a cardiac catheterization.

A November 2008 private treatment record showed that the Veteran had a positive stress-gated myocardial perfusion study for a mild degree of stress-induced ischemia of the inferior wall extending into the inferolateral wall with region wall abnormalities.  A well-preserved left ventricular systolic function was noted.

A June 2011 VA examination report shows that the Veteran reported no further angina type chest pain since an April 2007 fours vessel bypass graft.  He reported intermittent mild chest pain as sharp, needle-like in character, and lasting only a few seconds.  The pain was reported not to radiate and was not similar to chest pain he had prior to the surgery.  The Veteran reported being active, doing light house work around this property and still building fences.  He was noted to be a retired post office letter carrier.  No congestive heart failure was noted.  The examiner noted that the condition did not affect the Veteran's employment and that the Veteran did not take any medication for his heart.  The examiner noted that the Veteran's heart exhibited a normal rhythm and regular rate with no murmurs.  The examiner's impression was coronary artery disease status post four vessel coronary artery bypass graft.  The Veteran was noted to be asymptomatic and functioning at a high level.  The examiner estimated the Veteran's METs at 10.  

A June 2011 VA treatment record noted that a stress test of the Veteran revealed a METs level of 7.7, with the test stopping due to dyspnea.  A December 2011 entry noted a left ventricular ejection fraction of 71 percent.  Electrocardiogram recorded no identified abnormalities.

After reviewing the evidence of record, the Board finds that an evaluation in excess of 10 percent is not warranted.  The record shows that the Veteran's METs levels have ranged from 7.7 to 10, and that at least in June 2011, the METs was accompanied by dyspnea.  The pertinent criteria for a 30 percent or higher evaluation, however, require a METs level of no more than 7.  The Board notes that the record does not show or suggest that the METs level of 7.7 shown in June 2011 worsened to 7 or below at any point during the appeal.  Moreover, the June 2011 examiner found no evidence of congestive heart failure, and there otherwise is no evidence of cardiac hypertrophy or dilatation, or left ventricular ejection fracture of 50 percent or less.  To the contrary, the Veteran's left ventricular ejection fraction has ranged from 65 to 71 percent. 

The Board points out that to the extent the Veteran believes he meets the pertinent rating criteria, he is not competent as a layperson to opine as to his specific METs level or the percentage of left ventricular dysfunction, and is not competent to identify the presence of congestive heart failure, cardiac hypertrophy or dilatation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Confirmation of those symptoms requires precise medical testing.  Thus, the current severity of his coronary artery disease must be determined based on the medical evidence of record, which the Board finds does not support the assignment of a rating greater than 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2016).

No additional higher or alternative ratings under different diagnostic codes are warranted in the instant case as the Veteran's service connected disability has consistently been characterized as coronary artery disease.  All potentially applicable diagnostic codes have been considered.  38 C.F.R. § 4.104, Diagnostic Codes 7005-7017 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In sum, the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's coronary artery disease.  As such, the benefit-of-the-doubt doctrine is inapplicable, and the claim for higher ratings must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (b)(1) (2016).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record shows that the manifestations of the Veteran's service-connected coronary artery disease are contemplated by the schedular criteria of the rating currently assigned.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has received frequent emergency treatment for the disability.  There is nothing unusual or exceptional about the symptoms he has due to this or any other service-connected disability.  Additionally, none of the medical evidence reflects that the Veteran's heart condition or coronary artery bypass graft scar interferes with his ability to work or his daily functioning other than that already considered with the rating criteria.  Therefore, there is no evidence of a marked interference with his ability to become employed beyond that contemplated by the currently assigned rating.  Accordingly, the Board finds that referral of this case for extra-schedular consideration is not in order.  Further, based on the evidence of record, including the VA examination report, the Board finds that there is nothing to suggest that the Veteran's heart condition interferes with his ability to gain substantial gainful employment as the Veteran had not provided any evidence of such an affect.  In fact while the Veteran is retired he report he is still active around the home and participates in fence building.  Therefore, the Board finds that the matter of a total disability rating based on individual unemployability is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a higher rating for coronary artery disease.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for coronary artery disease status post coronary artery bypass grafting is denied.




REMAND

The Veteran is currently assigned a 10 percent rating for coronary artery bypass graft scar on the chest under Diagnostic Code 7804. 

A 10 percent rating may be assigned for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and cover an area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 and Note (1) (2016). 

A 30 percent rating may be assigned for five or more scars that are unstable or painful.  A 20 percent rating may be assigned for three or four scars that are unstable or painful, and a 10 percent rating may be assigned for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

Scars may also be rated based on related limitation of function, under the appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).

A June 2011 VA examination report shows that the Veteran's scar was a symmetrical, well-healed midline sternal scar, which was freely moveable and had the appearance of a typical post-surgical scar.  The examiner noted the middle of the scar showed some sternal discomfort with deep palpation.  The examiner reported that the Veteran had a well-healed surgical scar.  

In this case, the Board finds that the June 2011 VA examiner failed to provide a measurement of the coronary artery bypass graft scar which is a necessary component of the rating criteria.  Thus, a remand for a new examination to determine the severity of the Veteran's service connected scar is required in accordance with the rating criteria.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to ascertain the current nature and severity of the residuals of the coronary artery bypass graft scar on the chest.  The examiner must review the claims file and should note that review in the report.  All indicated studies, should be performed.  The examiner should identify all symptoms and impairment associated with the residuals of the coronary artery bypass graft scar on the chest, noting the frequency and severity of symptoms and the size and characteristics of the scar found. 

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


